United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                    No. 00-1133
                                   _____________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court of Nebraska
                                        *
Daniel Steyskal,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ____________

                              Submitted: June 13, 2000
                                  Filed: July 5, 2000
                                 ______________

Before:      WOLLMAN, Chief Judge, McMILLIAN, Circuit Judge, and
             PANNER,1 District Judge

PER CURIAM

      Daniel Steyskal was charged and convicted by a jury of conspiracy to possess
and distribute marijuana and anabolic steroids. He argues on appeal that he was denied
conflict-free counsel and that the district court2 improperly enhanced his sentence for



      1
              The Honorable Owen M. Panner, United States District Judge for the
District of Oregon, sitting by designation.
      2
              The Honorable William G. Cambridge, United States District Judge for
the District of Nebraska.
gun possession and miscalculated the drug quantities. We reject these arguments and
we affirm.


1.    Conflict-Free Representation
      Steyskal submits that he was denied his Sixth Amendment right to conflict-free
representation when the jury was permitted to learn that one of his attorneys also
represented a government witness. His attorney’s conflict, of course, was evident prior
to trial. Indeed, the court expressed concern with the attorney’s participation and the
conflict of interest that it created. Steyskal insisted, however, that he be permitted to
have counsel of his choice and he expressly waived any potential or actual conflict.
Such a waiver would arguably eliminate our review of any alleged conflict of interest.
See United States v. Brekke, 152 F.3d 1042, 1045-46 (8th Cir. 1998); United States
v. Ayd, 25 F.3d 624, 627 (8th Cir. 1994). Moreover, the mere fact that counsel
represented a government witness “does not suffice to entitle [Steyskal] to relief.” See
Simmons v. Lockhart, 915 F.2d 372, 378 (8th Cir. 1990). Rather, Steyskal must show
“an actual and demonstrable effect of the conflict, and not merely an abstract or
theoretical one.” See id.


      While we agree with Steyskal that admission of the testimony was problematic,
we simply cannot conclude that Steyskal suffered such prejudice so as to warrant
reversal of his conviction. See id. Moreover, although the government’s comments to
the jury on the dual representation and the inference of common drug dealings may
have been inopportune, we conclude that, given the record as a whole, the statements
could not have affected the jury’s verdict and therefore did not deprive Steyskal of a
fair trial. See United States v. Wiley, 29 F.3d 345, 351-52 (8th Cir. 1994).

                                          -2-
2.    Sentencing
      The district court properly enhanced Steyskal’s sentence for possessing a gun
during the commission of his drug offense. Evidence that a defendant exchanged drugs
for a weapon is sufficient to establish the nexus for enhancement. See United States
v. Newton, 184 F.3d 955, 958 (8th Cir. 1999); United States v. Rogers, 150 F.3d 851,
858 (8th Cir. 1998), cert. denied, 525 U.S. 1113 (1999). Similarly, evidence that a gun
is found in a residence shared by others but in close proximity with drugs is sufficient
to establish the requisite possession. See United States v. Alatorre, 207 F.3d 1078,
1079 (8th Cir. 2000).


      The court did not improperly calculate the quantity of drugs. There was
sufficient, credible testimony regarding the amount of drugs involved in the crimes. See
United States v. Purvis, 114 F.3d 737, 740-41 (8th Cir. 1997). Moreover, sufficient
evidence linked the shipments of drugs to Steyskal. See United States v. Granados,
202 F.3d 1025, 1028-29 (8th Cir. 1998). Finally, no plain error occurred when the
district court referenced “steroids” rather than “anabolic steroids.”


      We affirm the conviction and sentence imposed by the district court.


      A true copy


              Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT



                                          -3-